ITEMID: 001-97116
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF GROMZIG v. GERMANY
IMPORTANCE: 3
CONCLUSION: No violation of Art. 6-1
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 6. The applicant was born in 1952 and lives in Glinde.
7. The applicant is the heir of his parents, who owned several properties located on the territory of the former German Democratic Republic (“the GDR”). In 1951 his parents left the GDR and their property was expropriated.
8. In early 1992 the applicant sought legal advice from P.A. and J.P. law firm concerning restitution of the property. The lawyers did not inform him about the time-limit (Ausschlussfrist) for restitution claims, which expired on 31 December 1992. Therefore, when he applied for restitution of the property on 13 and 15 August 1994, the Dessau and Jerichoer Land Offices for the Resolution of Outstanding Property Issues (Amt zur Regelung offener Vermögensfragen, “the Dessau Office/Jerichoer Land Office”) rejected his applications because they had been lodged too late.
9. On 7 April 1995 the applicant brought proceedings against P.A. and J.P. before the Hamburg Regional Court claiming damages for their failure to inform him about the time-limit for his restitution claims.
10. On 30 August and 1 November 1995 the Regional Court held oral hearings.
11. On 22 November 1995 the Regional Court dismissed the applicant’s action, finding that there had been no breach of the lawyers’ duties. On 4 December 1995 the judgment was served on the applicant’s lawyers.
12. On 29 December 1995 the applicant lodged an appeal with the Hamburg Court of Appeal.
13. On 2 February 1996 the applicant asked the court to extend the time-limit for submitting his grounds of appeal. The limit was extended until 4 March 1996.
14. On 16 February 1996 the applicant’s legal counsel informed the court that she would no longer be representing the applicant. On 24 February 1996 the applicant, represented by another law firm, submitted the grounds of appeal and requested legal aid.
15. On 20 June 1996 the Court of Appeal refused to grant the applicant legal aid. A complaint by the applicant against that decision was dismissed on 1 August 1996.
16. On a request by the applicant of 17 September 1996, the court postponed its hearing scheduled for 2 October 1996 to 31 October 1996.
17. On 10 December 1996 the applicant’s lawyer informed the court that he would no longer be acting for the applicant and asked it to postpone a hearing scheduled for 13 December 1996. However, owing to the illness of one of the judges sitting in the applicant’s case, the Court of Appeal postponed this hearing to 31 January 1997.
18. On 27 February 1997 the Court of Appeal dismissed the applicant’s appeal. On 6 March 1997 the judgment was served on the parties.
19. On 13 March 1997 the Federal Court of Justice asked for the files to be transmitted from the Court of Appeal.
20. On 9 July 1998 the Federal Court of Justice found that the lawyers had breached their duties. It quashed the judgment of the Court of Appeal and remitted the case to that court for fresh consideration.
21. On 18 September 1998 the applicant increased his claim, seeking 19.5% interest for loss of the profit he would allegedly have received had he placed money resulting from his restitution claims in a bank account. Subsequently, until 12 May 2004, the applicant reformulated or increased his compensation claims a further fifteen times.
22. On 4 October 1998 the applicant’s lawyer announced that he had ceased representing the applicant. Thereafter, until 8 September 2005, the applicant changed his legal representative at least fourteen times, sometimes within a period of less than one month.
23. On 25 January 1999 the Court of Appeal scheduled a first hearing for 19 August 1999.
24. Between 17 February and 28 December 1999 the applicant unsuccessfully complained six times to the President of the Court of Appeal about the course of the proceedings.
25. On 15 June 1999 and 23 February 2000 the applicant lodged third-party complaints (Streitverkündung) against ten lawyers who had previously represented him. Some of them joined the proceedings as interveners on the side of the defendants. However, on 18 December 2000 the applicant withdrew all of these complaints.
26. Between 1 September 1999 and 19 May 2004 the applicant asked the court five times to grant him an extension of the time allowed for making further submissions.
27. On 1 October 1999 the Court of Appeal granted the applicant’s request for legal aid in part and decided to request information from the Dessau and Jerichoer Land Offices before commissioning an expert report on the determination of the properties’ market values.
28. On 20 October 1999 the Jerichoer Land Office provided the information requested.
29. On the court’s request, on 4 November 1999 the Halle-Dessau Chamber of Commerce recommended the appointment of B.P. as expert.
30. On 15 November 1999 the applicant complained of the decision awarding legal aid only in part.
31. Between 1 March 2000 and 17 February 2004 the applicant lodged seventeen unsuccessful challenges for bias against several judges involved in his proceedings before the Court of Appeal. His respective requests made to the court to reconsider its decisions were rejected between 10 April 2001 and 30 March 2004.
32. On 25 September 2000 the Court of Appeal had requested further information from the Dessau and Jerichoer Land Offices, which they provided on 20 and 27 November 2000. On 28 November 2000 the court forwarded that information to the parties.
33. On 6 April 2001 the Court of Appeal expressed doubts as to the applicant’s capacity to be a party to an action (Prozessfähigkeit).
34. On a request by the applicant on 21 May 2001 the court postponed a hearing scheduled for 20 June 2001 to 5 September 2001.
35. On 26 July 2001 the applicant asked the court to postpone a hearing scheduled for 5 September 2001 to December 2001. However, on 30 July 2001 the court refused that request and held the hearing.
36. On 17 October 2001 the Court of Appeal postponed a further hearing scheduled for the same day to 7 November 2001 in view of the applicant’s challenges for bias of 6 October 2001.
37. Following further challenges for bias by the applicant, or his requests to reconsider the Court of Appeal’s rejection of these challenges, the court postponed a scheduled hearing four times and finally held it on 18 January 2002. At the hearing, it ordered the preparation of a psychiatric expert report on the applicant’s capacity to be a party to an action.
38. Between 26 February 2002 and 21 July 2003 further necessary information was delivered by the Wesel Equalisation Board (Ausgleichsamt), the Dessau and Jerichoer Land Offices and the Federal Office for the Regulation of Outstanding Property Issues (Bundesamt zur Regelung offener Vermögensfragen) at the request of the court.
39. On 19 April 2002 an additional examination of the applicant by another expert, ordered by the Court of Appeal, took place, and on 8 October 2002 the psychiatric expert gave his report, finding that the applicant was fit to be a party to an action.
40. On 23 April 2003 the Court of Appeal held an oral hearing, and on 30 April 2003 it updated its decision of 1 October 1999 and appointed the expert, B.P., to determine, by 31 August 2003, inter alia, the market value of the properties in question.
41. On 8 May 2003 the applicant asked the court to amend its decision of 30 April 2003.
42. On 9 September 2003 the Court of Appeal extended the time-limit for B.P. to deliver her expert report until 31 October 2003, because she was ill.
43. On 23 September 2003 the applicant challenged the expert for bias. On 5 November 2003 the Court of Appeal dismissed his objection as being unfounded, and on 1 December 2003 the court rejected a request by the applicant to reconsider its decision.
44. On 28 January 2004 the Court of Appeal urged the expert to speed up the preparation of her report.
45. On 2 and 5 March 2004 B.P. produced her reports, which she supplemented at the court’s request on 7 May 2004.
46. On 12 May 2004 the Court of Appeal held a further oral hearing during which it heard evidence from, inter alia, the expert concerning the findings of her report. During the hearing the defendants made further submissions, which the court considered to be relevant and not made too late and authorised both parties to make further submissions in this connection.
47. In a partial judgment (Grund- und Teilurteil) of 30 June 2004 the Court of Appeal ordered the defendants, inter alia, to pay the applicant approximately 110,105 euros (EUR) in respect of those properties which could have been returned to him under the Property Act. In respect of the properties subject to indemnification under the Indemnification Act, it decided to request further information from the authorities.
48. On 15 July and 27 September 2004 the authorities provided the information.
49. On 9 November 2004 the Court of Appeal postponed a hearing scheduled for 19 January 2005 to 9 February 2005 on the applicant’s request.
50. On 9 February 2005 the Court of Appeal held an oral hearing.
51. On 17 and 28 February 2005 the applicant unsuccessfully asked the court to reopen the hearing.
52. In its judgment (Schlussurteil) of 9 March 2005 the Court of Appeal ordered the defendants to pay the applicant a further EUR 27,933 as compensation for the loss of indemnification under the Indemnification Act. It also fixed the total amount of the claim in the appellate proceedings (EUR 1,108,306), calculated on the basis of the value of all claims that the applicant had made throughout the proceedings, and ordered him to pay nine-tenths of the costs of the proceedings.
53. On 8 September 2009 the applicant asked the Court of Appeal to reconsider its decision concerning the division of the court costs. On 8 November 2005 the court dismissed his request as unfounded.
54. On 30 March 2005 the applicant asked the Federal Court of Justice to grant him leave to appeal on points of law.
55. On 14 July 2005 the Federal Court of Justice refused to grant him legal aid because his proposed appeal on points of law lacked any prospect of success.
56. On 8 August 2005 the applicant asked the Federal Court of Justice to reconsider its decision. The court rejected his request on 19 September 2005.
57. On 17 December 2003 the Federal Constitutional Court declined to consider the applicant’s first constitutional complaint in which he complained about the length of the proceedings before the Hamburg Court of Appeal. The court found that, despite some shortcomings in the conduct of the proceedings, their duration could still be considered to be acceptable given the extraordinary legal and factual complexity of the case (the Regional Court had had to deal with issues which were normally examined by the administrative courts and which dated back to the time of the former GDR) and considering the applicant’s conduct (numerous challenges for bias, changes of lawyer and modification of his claims). It anticipated that the Court of Appeal would complete its consideration of the case in the first half of 2004.
58. On 8 August 2005 the applicant lodged a further constitutional complaint, which the Federal Constitutional Court declined to consider on 8 November 2005, stating that there was no appearance of a violation of the applicant’s fundamental rights.
59. On 2 May 2006 the Hamburg Regional Court fixed the defendants’ costs in the proceedings to be paid by the applicant.
60. On 16 May 2006 the applicant asked the Hamburg Regional Court to fix the costs in the proceedings to be paid by the defendants.
61. On 26 June 2006 the Hamburg Court of Appeal rejected a complaint by the applicant against the Regional Court’s decision of 2 May 2006. On 4 July 2006 the Court of Appeal served the decision on the applicant’s lawyers.
62. On 22 January 2007 the Federal Constitutional Court declined to consider a constitutional complaint by the applicant concerning the Court of Appeal’s alleged refusal to send him a copy of the decision of 26 June 2006 and the Regional Court’s refusal to fix his costs in the proceedings.
63. On 1 February 2007 the Regional Court fixed the costs in the proceedings to be paid by the defendants. The applicant unsuccessfully challenged that decision several times.
64. On 2 June 2007 the applicant lodged a complaint alleging a breach of his right to be heard.
65. On 10 October 2007 the Hamburg Court of Appeal declared the applicant’s complaint inadmissible because he had failed to lodge it within the two-week time-limit.
66. On 18 December 2007, without giving any reasons, the Federal Constitutional Court declined to consider a constitutional complaint by the applicant concerning all the decisions given by the courts since 2 May 2006.
67. On 8 January 2008 the Hamburg Court of Appeal ordered the applicant to pay the court fees (EUR 75) in respect of his complaints against the costs fixed in the proceedings.
68. On 13 January 2008 the applicant complained about that order, but on 16 January 2008 the Court of Appeal rejected his complaint.
69. On 16 June 2008 the Federal Constitutional Court declined to consider the applicant’s constitutional complaint on grounds of inadmissibility.
70. In April 2007 the defendants proceeded with the enforcement of the Hamburg Regional Court’s costs order of 2 May 2006.
71. On 8 May 2007, following a request by the applicant, the Reinbek District Court provisionally ordered a stay of the enforcement proceedings without giving any reasons.
72. On 15 November 2007 the Lübeck Regional Court quashed the District Court’s judgment because the applicant’s personal situation did not warrant a stay of the enforcement proceedings.
73. The Resolution of Outstanding Property Issues Act/Property Act (Gesetz über die Regelung offener Vermögensfragen/Vermögensgesetz) provides that persons whose property was unlawfully expropriated during the time of the GDR are in principle entitled to restitution, unless the property was purchased in good faith by a third party. In such cases the former owners have a right to financial indemnification under the Act governing indemnification pursuant to the Resolution of Outstanding Property Issues/Indemnification Act (Entschädigungsgesetz).
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
